DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03-10-2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 5-7, 9-11, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20150104574) in view of Martens (US 20110137093) in view of Leu (US 20030064607) as evidenced by applicant’s specification.
Claim 1:  As shown in figure 6, Lee teaches an atomic layer deposition method for forming silica-alumina on a substrate.  The ALD process comprises forming an exposure of TMA on the substrate in order to deposit aluminum (according to applicant a Lewis acid) to operate as a seed precursor (claims 5 and 6) followed by exposing it a first source precursor of silicon (step 614 e.g. a “silanol”) to form a silica-alumina, followed by exposing it to a second source precursor, such as another silicon precursor (e.g. 3DMAS in step 618) in order to create a silicon containing layer doped with aluminum (a silica alumina layer) [0050].  It teaches that using silanol precursors creates silanol functional groups on the surface [0047], which includes the hydroxyl groups that applicant identifies as a bronsted acid group.  Thus, by forming the silanol groups, it is readily apparent for Lee to convert some of the exposed Lewis acid sites to bronsted acid sites present on the substrate (claim 10).  Lee teaches using ozone as the reactant after the exposure of the silanol precursor in step 622 [0051].
Lee does not specifically teach if the silica doped with aluminum is amorphous, however, silica is notoriously well known as an amorphous glass former, Lee deposits its silica by the same process with similar precursor and even under the same temperatures [0053] as disclosed by applicant (applicant’s specification [0040].  The office does not have the time and resources necessary to produce and characterize the materials produced in this process, so it is assumed that similar materials processed by the same methods will produce a material with the same properties.  As a result, it is readily apparent that the alumina-silica films produced by the process of Lee would be amorphous silica-alumina films. 

Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to perform an ALD process of Lee to deposit aluminum silicate on (porous) artificial zeolite substrates, such as amorphous silica-alumina, as taught by Martens, in order to both control the porosity size of the zeolite and to further functionalize the zeolite with strong Lewis and Bronsted acid groups in order to improve the catalytic properties of the artificial zeolite material.
Regarding the requirement that the atomic layer deposition cycle be repeated 0 to 7 times to produce 1-8 atomic layers of the silicon oxygen species, Martens teaches performing the ALD cycle 5 to 30 times to deposit a layer to treat the porous zeolite surface [0097] Martens teaches depositing about 1 atomic layer per cycle [0024], so about 5 atomic layers thick should be an effective film thickness.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to perform the ALD cycle at least 1 to 5 times in the process of Lee in view of Martens to produce a thickness within applicant’s claimed range (which includes some point where a single atomic layer is deposited and which may be further repeated additional times beyond the minimum number recited in the claim), in order to properly functionalize the zeolite substrate surface, since that was taught to be an appropriate thickness and number of cycles to do so.
Lee teaches that (for step 614) many exemplified and other silanols can be used as the first source precursor [0049].  Lee further teaches (for step 618) that any material for ALD oxide formation can be used as the second source ALD precursor, such as a silicon source to deposit aluminum doped silica [0050].  However, Lee does not specifically teach using trimethylsilanol as either silicon ALD precursor.  
Leu is also directed towards ALD processes [0039] with silicon precursors for forming oxides, and specifically teaches silanol precursors, including specifically teaching trimethylsilanol as a suitable silicon precursor for ALD and explaining that it will provide silanol groups on the substrate surface for reaction [0040-0041].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use trimethylsilanol as the first source precursor (“silanol” step 614) of Lee, since it was known to the art to be a specific suitable silanol ALD precursor for depositing silicon oxide based films and which will form the described silanol groups and doing so would produce no more than predictable results (claims 1 and 21).
Alternatively, it would have been obvious to a person of ordinary skill in the art at the time of invention to use trimethylsilanol as the second source precursor (silicon oxide precursor of step 618) of Lee, since it was known to the art to be a specific suitable ALD precursor for depositing silicon oxide based films, and so would be suitable for Lee (while producing the claimed silanol groups), and which and doing so would produce no more than predictable results (claims 1 and 21).
Claims 2: Lee teaches it wants the silanols to react with adjacent aluminum atoms [0045-0046], thus it is readily apparent that they will form a bridge with the adjacent aluminum atom, and they will be Bronsted acid sites. 
Additionally, the office does not have the time and resources necessary to produce and characterize the materials produced in this process, so it is assumed that similar materials processed by the same methods will produce a material with the same properties.  As a result, it 
Claim 7: As discussed above, Lee teaches that the ALD process comprises forming a single exposure of TMA on the substrate in order to operate as a seed precursor followed by exposing it to water, followed by exposing it to a silanol (e.g. 3DMAS) in order to create a silica layer doped with aluminum (a silica alumina layer) [0050].  Lee further teaches its process purges [0034], which are taught to be performed after each chemical exposure and before the next one [0007], so it is readily apparent that one would follow the TMA chemical exposure before the silanol exposure.
Lee teaches that many exemplified and other silanols can be used as the silanol ALD precursor [0049], but it does not specifically teach using trimethylsilanol as the ALD precursor.
Leu is also directed towards ALD process [0039] with silanol precursors, and it specifically teaches trimethylsilanol as a suitable precursor and will provide silanol groups on the substrate surface for reaction [0040].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use TMSiOH as the silanol precursor of Lee, since it was known to the art to be a specific suitable ALD precursor for the deposition/reaction of silanol groups and doing so would produce no more than predictable results (claim 7).
Claim 9: as shown in step 640 of figure 6, Lee teaches repeating the silanol (TMSiOH) cycles until a desired thickness of material has been produced, with four cycles being exemplified to one embodiment [0054], this, of course, further controls the porosity of the artificial zeolite.  Thus the number of cycles is a result effective variable for determining the thickness of the deposited layer to be the desired thickness.
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “3 to 30 TMSiOH cycles” through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art, 
	Claim 11: according to applicant's specification, the metal ions (aluminum) are the lewis acid sites and the hydroxyl groups (from the silanol) are the Bronsted acid sites [0003], so applicant is claiming a specific concentration of aluminum ions to hydroxyl groups in the layer.
Lee teaches adding lewis acid (aluminum) sites to catalyze the deposition reactions [0045] and even increasing concentration of lewis acid sites (aluminum seed layers), so they have a sufficiently high concentration to effectively catalyze the reactions during the deposition process [0053].  It further teaches controlling the bronsted acid concentration (-OH termination on silicon) so the silica material will be able to help the deposition cycle repeat [0052].  Thus the concentrations of both the lewis and bronsted acid sites were taught to be important to allow the deposition process to proceed and were taught to be controlled to be at desired levels.
In the absence of unexpected results, it would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ratio of Lewis acid sites to bronsted acid sites of “40:60” through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (claim 11).
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4-11 and 21 have been considered but are not convincing.
Applicant asserts that “multiple layer absorption” is “critical to Lee”, however, Lee specifically contemplates that the seed precursor is used for depositing “one or more layers” (of silicon material) when reacted with the (silicon) precursor [0025], so multiple layer absorption is not critical, because even materials that can only deposit one layer are specifically taught to be suitable within the scope of their invention.

Regarding the argument that a person skilled in the art would understand that trimethylsilanol, while being a silanol (which is what Lee says is required for this source) is not sufficiently reactive to deposit more than one atomic layer in step 614 as desired by Lee, due to silicon carbon bonds being less reactive than the exemplified precursors.  As a result, it will either be a less preferred growth (since Lee’s goal is to increase the amount of growth and this would limit the growth) so they would not choose it, or it will be simply inoperable for Lee’s intended purpose.  MPEP 716.01(c)(II) states:  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial  success, solution of a long-felt need, inoperability of the prior art, invention before  the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.  There is currently nothing of record that shows that the precursor would not be sufficiently reactive to deposit with catalytic enhancement by ALD, and it does appear to be a known ALD precursor of the taught general form, so it is generally presumed to work.
Additionally, to further prosecution, the action has been amended to further include an alternate interpretation where the trimethylsilanol is instead used as the second source precursor for silicon (step 618 instead of the first used in step 614), which it is an obvious choice for, even if applicant’s representative’s assertions are shown to be accurate, since all that is required is that it be an ALD source precursor for silicon and which does not appear to need this particular reactivity applicant’s representative states that it would be understood to not have for step 614.
Conclusion
No current claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL G HORNING/            Primary Examiner, Art Unit 1712